Title: From Thomas Jefferson to Hannah Briggs, 5 December 1804
From: Jefferson, Thomas
To: Briggs, Hannah


                  
                     Madam 
                     
                     Washington Dec. 5. 04.
                  
                  I have the pleasure to inform you that mr Briggs & his companion were in good health at Colo. Hawkins establishment near the Talapousee river, which place they left on the 3d. of Oct. and expected to be at Fort Stoddart in a week from that time. mr Briggs having been able to procure but a single half sheet of paper, which he was obliged to fill with a report to me, had no means of writing to you. the Indians had recieved & treated him with great kindness. we may shortly expect to hear of his arrival at New Orleans. Accept my friendly salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               